Opinion by
Mr. Chief Justice Bell,
On February 7,1957, appellant was adjudged guilty of murder in the first degree and sentenced to life imprisonment. At his trial, he was represented by counsel.
Appellant contended in his P.C.H.A. petition that he was not informed of his right to appeal. At the hearing, appellant’s attorney testified as follows: “Q. Did you advise him of his right to appeal? A. He himself—well, I mentioned to him that there is no appeal from the electric chair because that was what his wishes were, and he said, ‘I don’t intend to appeal. I don’t want to appeal. I did it and that’s all there is to it.”’ This conversation took place prior to the actual trial and the imposition of sentence. However, the lower *111Court made no finding or decision on this point or issue.
The case is remanded to the lower Court with instructions to determine whether the appellant’s rights, as mandated in Douglas v. California, 372 U.S. 353; Com. ex rel. Cunningham v. Maroney, 421 Pa. 157, 218 A. 2d 811; Com. ex rel. Branam v. Myers, 420 Pa. 77, 216 A. 2d 89; Com. ex rel. Robinson v. Myers, 420 Pa 72, 215 A. 2d 637, were violated.
Case remanded.